DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Warren on 08/03/2022.
The application has been amended as follows: 
Amend claim 1:
A medical instrument with a hollow shaft, a handle arranged at the proximal end of the shaft and a tool tip with a tool arranged at the distal end of the shaft, wherein the tool can be actuated via an actuating element mounted axially displaceable in the shaft, said actuating element being in an operative connection with the handle on the proximal side and the tool tip being pivotable relative to the longitudinal axis of the shaft via a joint mechanism, the joint mechanism having distal-side pivoting members arranged at the distal end of the shaft, which are connected with a proximal-side drive via steering wires running in the longitudinal direction of the shaft in such a way that a movement of the proximal-side drive causes a corresponding relative movement of the distal-side pivoting members and thus a swiveling of the tool tip, wherein inside the hollow shaft between the distal-side pivoting members and the proximal-side drive at least one guide device is arranged for the steering wires connecting the distal-side pivoting members to the proximal-side drive, wherein recesses are formed in the at least one guide device for at least some of the steering wires, characterized in that: the at least one guide device is arranged coaxially and directly on the actuating element, and the at least one guide device is mounted on the actuating element such that contacting surfaces of the at least one guide device and the actuating element are arranged in such a manner that the at least one guide device cannot rotate so as to prevent a helically twisting of the steering wires around the actuating element.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a medical instrument wherein at least one guide device is arranged coaxially and directly on an actuating element, and the at least one guide device is mounted on the actuating element such that contacting surfaces of the at least one guide device and the actuating element are arranged in such a manner that the at least one guide device cannot rotate, in combination with the remaining limitations in the claims. The closest prior art is Hegeman et al. (US 2008/0255421) which discloses the limitations of claim 1 but is silent regarding contacting surfaces of the at least one guide device and the actuating element being arranged to prevent rotation of the at least one guide device. In the device of Hegeman, the at least one guide device is prevented from rotating due to mechanical connections between various other elements of the assemble device, but there are not contacting surfaces between the at least one guide device and the actuating element which are arranged such that rotation is prevented, as required by the claim. Therefore, applicant’s argument in the response dated 05/02/2022 in combination with the claim language of the examiner’s amendment are found to be persuasive and the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771